DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II, claims 35-38, in the reply filed on 6/10/22 is acknowledged. Claims 21-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.   
Claims 35-38 read on the elected invention and are being acted upon.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 35-38 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0184493.
The ’493 publication teaches a method for testing the presence and level of cellular immunity in an individual to a known (i.e. predetermined) antigen comprising  detecting cell mediated cytotoxicity of a class I restricted T cells (CTL) that provides a better measure of class I restrictive cell mediate activity (see pages 2-3 and 7-8, in particular). The ‘493 publication teaches that the method comprises contacting CTL with target cells, wherein the target cells comprise an indicator (i.e. a reporter cell, see page 2-3, in particular).  The ‘493 publication teaches that the indicator provides a signal indicating activity of a protease, such as granzyme B (i.e. a serine protease, see pages 2-3, in particular). In particular, the ‘493 publication teaches using an indicator that comprise a fluorophore labeled protease substrate, wherein cleavage by the protease will cause a change in fluorescence intensity (i.e. an optical signal , see page 9, in particular). The ‘493 publication teaches that the method detects cell mediated cytotoxicity by detecting granule derived protease activity, such as granzyme B activity, in the target cell, wherein detection of the granzyme B activity indicates that the cytotoxic effector cell has been activated in response to the target cells (see page 2-3 and 9-11, in particular).  The ‘493 publication teaches delivering a FRET system to target cells as an indicator for detecting granzyme reporter activity in target cells (see page 9, in particular).  The ‘493 application explains that cell mediated cytotoxicity involves CTL recognition of MHC-associated peptide antigens presented by the target cell, and that the assay provides a better measure of MHC restricted CTL activity against target cells than other assays (see paragraphs 63-65, in particular). The ‘493 publication teaches that the method determines whether CTL specific for an antigen are present in an individual, and that the method can be performed using known antigens, whereby the target cell can be infected with a known virus or a set of genes so that the antigens are displayed, in order to determine if a subject has immunity to the antigens (see paragraph 678, in particular). The ‘493 publication teaches quantifying the frequency of the fluorescent signal in the target cells, and that it provides a measurement of CTL mediated killing (i.e. i.e. determining a level of cell immunity to the antigen by  a frequency of target/reporter cell generating an optical signal, see page 11-12, in particular).
Said virus infected target cells, or said target cells expressing a set of genes of known antigens which are displayed by the target cells is within the scope of the reporter cells as recited in the instant claims.  For example, a virus would comprise numerous different epitopes of various viral antigen classes, and said epitopes are processed and presented by the target cells for display in the context of MHC, i.e.  the constitute a “library” of epitopes.  Furthermore, said antigen epitopes are taught by be ‘493 publication to be recognized by CTL as MHC associated peptide antigens, i.e. the assay would necessarily involve matching MHC between the reporter cells and the individual to allow for potential recognition.  Alternatively, it would be obvious to do so in order to detect CTL that are specific for the viral target antigens presented via MHC-I, as specifically taught by the ‘493 publication. 
Thus, in summary, the ‘493 publication teaches target, i.e. reporter cells, infected with a virus or expressing a set of antigen genes such that epitopes therefrom will be displayed by the target cells via MHC-I (i.e. expression a library of candidate epitopes), said reporter cells further comprising an fluorochrome labeled granzyme B substrate (i.e. an optical system comprising a peptide linkage).  The ‘493 publication teaches contacting said reporter cells with a CTL, and that cleavage of the substrate by granzyme B (a serine protease) from CTL granules will generate a fluorescence/optimal signal, indicating that the target cell antigen has been recognize by a cytotoxic lymphocyte.  The ‘493 publication also teaches that the assay can be used to evaluate CTL of an individual to determine whether they are present in an individual based on the frequency of fluorescent signal measured in the target cells. Thus, the method anticipates, or renders obvious, the claimed invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10/627,411 in view of US 2007/0184493.The ‘411 patent teaches a method for determining epitopes recognized by cytotoxic T-cells, the method comprising the steps of: expressing a library of candidate epitope-encoding nucleic acids in reporter cells capable of presenting expressed peptides of such candidate epitope-encoding nucleic acids in the context of a membrane-bound major histocompatibility complex (MHC) protein wherein the reporter cells are modified to carry a fluorescence-based signaling system (i.e. an optical system) that generates a fluorescent signal whenever a peptide linkage in the system is enzymatically cleaved by a granzyme A, B, H, K or M (i.e. serine proteases) from granules of a cytotoxic T cell upon recognition of an expressed peptide in the context of an MHC protein on a reporter cell by such cytotoxic T cell;  contacting in a reaction mixture a mixed population of the reporter cells expressing different candidate epitope-encoding nucleic acids of the library with a sample comprising cytotoxic T-cells, wherein effector functions of cytotoxic T-cells recognizing reporter cells are activated so that granzymes in granules of the CTL are delivered by, a granzyme-perforin pathway to recognized reporter cells and cause a fluorescent signal to be generated by the reporter cells;  isolating intact reporter cells generating fluorescent signals;  extracting candidate epitope-encoding nucleic acids from the isolated intact reporter cells;  and sequencing the candidate epitope-encoding nucleic acids of the reporter cells to identify the epitope-encoding nucleic acids.  The ‘411 patent claims that the method is performed on a sample from an individual and that the MHC proteins from the individual and the reporter cells are matched. The ‘411 patent does not claim determining a level of cellular immunity of the individual to a predetermined antigen by determining a number or frequency of reporter cells generating an optical signal.  However, it would be obvious to do so based on the teachings of the ‘493 publication.  For example, the ’493 publication teaches a method for testing the presence and level of cellular immunity in an individual using an target cell/CTL assay that produces an optical signal in the target cells. The ‘493 publication teaches that doing so is useful for screening  subjects immune response to particular antigens and for identifying the best antigens for a particular vaccine (see page 8, in particular).  Thus, the ordinary artisan would be motivated to further determine the frequency of reporter cells generating an optical signal in the method claimed in the ‘411 patent, in order to provide information on the level of cellular immunity in the individual for the purpose of vaccine antigen screening.  

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644